Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          18-AUG-2022
                                                          08:20 AM
                                                          Dkt. 11 OGAC



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                      IN THE INTEREST OF ASK


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; FC-S NO. 18-00112, FC-S NO.
        18-00241, FC-A NO. 20-1-6137, FC-A NO. 21-1-6005)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioners’ application for writ of certiorari filed

on June 30, 2022, is accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai‘i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawaiʻi, August 18, 2022.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Michael D. Wilson
                                 /s/ Todd W. Eddins